   Case: 1:19-cv-06116 Document #: 120 Filed: 10/29/20 Page 1 of 2 PageID #:668




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 PNC BANK, NATIONAL ASSOCIATION,
                                                           Case No. 19 cv 06116
                       Plaintiff,
        v.                                                 District Judge: John Z. Lee

 FARIS ABUSHARIF, PAIN TREATMENT                           Magistrate Judge: Young B. Kim
 SURGICAL SUITES, LLC, PAIN
 TREATMENT CENTERS OF ILLINOIS, LLC,
 MMN SHARIF, INC.,
                       Defendants.
                                            ORDER
        This cause coming to be heard on Plaintiff’s Motion for Turnover [Doc 57] Plaintiff’s
Motion for Turnover [Doc 106] (collectively the “Motions”) and all citations and garnishments
currently pending before this Court, proper notice having been given, the Court having reviewed
the parties’ stipulation and the Court being otherwise fully advised in the premises;
IT IS HEREBY ORDERED THAT:
       1.     Plaintiffs’ Motions are partially granted;

        2.       UBS Group AG (“UBS”) is ordered to turnover to PNC Bank, National
Association, the sum of $274,000.00 currently held in its possession belonging to Faris Abusharif
identified in its Answer to Third-Party Citation to Discover Assets;

      3.      UBS will effectuate the turnover referenced herein by first liquidating Dr.
Abusharif’s account 5G XXX 65.

       4.      To the extent that the cash and equities in the account 5G XXX 65 do not produce
enough funds to satisfy the turnover required by paragraph 2 of this order, UBS shall effectuate
the remaining turnover by then liquidating Dr. Abusharif’s account 5G XXX 66.

        5.      To the extent that the cash and equities in the accounts 5G XXX 65 and 5G XXX
66 do not produce enough funds to satisfy the turnover required by paragraph 2 of this order, UBS
shall effectuate the remaining turnover by then liquidating Dr. Abusharif’s account 5G XXX 67.

       6.     In the event UBS liquidates securities and reaches a figure in excess of the
$274,000.00 turnover amount, UBS shall deposit the excess funds back into the accounts from
which the securities were liquidated.

       7.     The turnover of funds by UBS does not prejudice Abusharif’s rights to declare other
    Case: 1:19-cv-06116 Document #: 120 Filed: 10/29/20 Page 2 of 2 PageID #:669




funds held by him at UBS as exempt in the future;

       8.     The UBS Citation shall be dismissed when the $274,000.00 is received by Plaintiff
and those funds clear.

       9.      UBS shall not issue Dr. Abusharif IRS form 1099 as a result of this order.

       10.     TCF Bank (“TCF”) is ordered to turnover to PNC Bank, National Association, the
sum of $9,529.23 held in its possession belonging to Faris Abusharif identified in its Answer to
Third-Party Citation to Discover Assets;

       11.     TCF Citation shall be dismissed when $9,529.23 is received by Plaintiff and those
funds clear.

       12.     All other citations, third-party citations and wage garnishments are dismissed
without prejudice.

        13.     To the extent Faris Abushariff defaults under the terms of the settlement agreement
between him and PNC, this Court finds that good cause exists for PNC to have any citations, third
party citations and garnishments issued (including to parties whose citations or garnishments are
being dismissed by this order) without the necessity of a further order from this Court.




                                                     ENTERED: 10/29/20




                                                     John Z. Lee
                                                     United States District Court Judge
